  19-11527-tmd Doc#27-11 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 9 -
Assignment of Assignment of Leases and Rents dated December 13 201 Pg 1 of 11




                                                         EXHIBIT "9"




                                                                      ATX000184
  19-11527-tmd Doc#27-11 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 9 -
Assignment of Assignment of Leases and Rents dated December 13 201 Pg 2 of 11




                                                                      ATX000185
  19-11527-tmd Doc#27-11 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 9 -
Assignment of Assignment of Leases and Rents dated December 13 201 Pg 3 of 11




                                                                      ATX000186
  19-11527-tmd Doc#27-11 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 9 -
Assignment of Assignment of Leases and Rents dated December 13 201 Pg 4 of 11




                                                                      ATX000187
  19-11527-tmd Doc#27-11 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 9 -
Assignment of Assignment of Leases and Rents dated December 13 201 Pg 5 of 11




                                                                      ATX000188
  19-11527-tmd Doc#27-11 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 9 -
Assignment of Assignment of Leases and Rents dated December 13 201 Pg 6 of 11




                                                                      ATX000189
  19-11527-tmd Doc#27-11 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 9 -
Assignment of Assignment of Leases and Rents dated December 13 201 Pg 7 of 11




                                                                      ATX000190
  19-11527-tmd Doc#27-11 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 9 -
Assignment of Assignment of Leases and Rents dated December 13 201 Pg 8 of 11




                                                                      ATX000191
  19-11527-tmd Doc#27-11 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 9 -
Assignment of Assignment of Leases and Rents dated December 13 201 Pg 9 of 11




                                                                      ATX000192
   19-11527-tmd Doc#27-11 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 9 -
Assignment of Assignment of Leases and Rents dated December 13 201 Pg 10 of 11




                                                                       ATX000193
   19-11527-tmd Doc#27-11 Filed 11/15/19 Entered 11/15/19 16:06:15 Exhibit 9 -
Assignment of Assignment of Leases and Rents dated December 13 201 Pg 11 of 11




                                                                       ATX000194
